Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,678,168 to Enkner et al (Ekner et al) in view of US 4,426,067 to Hopkins (Hopkins) and US 1,862,787 to Ennor (Ennor). With respect to claims 1, 2 and 4, Ekner et al teaches a launder, in the embodiment of figures 3-5 for example, including a body (12, 13) made of walls where a single wall segment of Enkner et al meets the limitation of a “thin wall” of the instant claims, with a segmented structure comprising launder inlet segment, a first launder (12) a second launder (13), also including each of a buffer zone and a direct flow zone, since no actual structure is recited for these components, and a launder outlet segment all connected in sequence but does not recite either any particular wall thickness or the provision of a filter plate placed within a groove in a direct flow zone. Hopkins teaches, at col. 2 lines 10-20 for example, that water cooled walls, such as those employed by Enkner et al, are desirably made as thin as possible to enable improved cooling and thermal transfer. It is further noted that aluminum is an old and well known material for use in components where a high degree of thermal conductivity is desirable. Because improved cooling and thermal conduction is also desirable in the apparatus of Enkner et al, motivation to employ as thin as possible an inner wall of a cooling channel as suggested by Hopkins for the wall sections of Enkner et al, including those within the instantly recited thickness ranges and made of well known high thermal conductivity materials such as aluminum, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. With respect to the use of a filter plate within a groove in a direct flow zone, Ennor teaches that at time the invention was filed, it was known in the art to place such devices (6, 7) in a groove (see figure 3 for example) in the launder in order to provide a cleaner final delivered melt. Because a cleaner melt would also be desirable in the system of Enkner et al in view of Hopkins, motivation to include a slag blocking and filtering system, as taught by Ennor, in the system of Enkner et al in view of Hopkins, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claim 3, Enkner et al can be construed as also including each of a buffer zone and a direct flow zone, since no actual structure is recited for these components.
With respect to claims 6-9, Enkner et al teaches that the shape of the launders can be of any cross section, including an arc shape, see col. 4 lines 2-12 for example.

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims at least because none f the cited or applied prior art show or fairly suggest the recited laminated structure while maintaining the recited wall thinness. The closest art, Ekner et al does not show or fairly suggest the recited multi-layer launder as instantly recited and would teach away from such in that Ekner et al desires greater thermal conductivity through it’s launder walls.

Response to Arguments
Applicant's arguments filed on 9/21/2022 have been fully considered but they are not persuasive. Initially, it is noted that Applicant’s amendments have overcome the previously advanced rejections under 35 USC 112. These rejections have been withdrawn and claims 10-13 are indicated as containing allowable subject matter.
However, Applicant’s argument that Ennor does not teach a filter plate placed within a groove in a direct flow zone of the launder system is not persuasive since Ennor teaches placement of the filter plate (6,7) within a groove structure (see figure 3 for example). The instant claims do not prohibit any location of the groove or allowing the filter plate to move while within the groove. 
Applicant’s further argument that Ekner shows only a V shaped launder is also not persuasive at least because as stated in the above rejection, Ekner et al specifically allows for any desired launder shape.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0354028, showing a further example of thin launders including filter plates, is also cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk